FILED
                             NOT FOR PUBLICATION                            FEB 14 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



RODERICO BELTSAZAR TEMAJ                          No. 10-70068
CASTANON,
                                                  Agency No. A077-421-873
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 11, 2013 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Roderico Beltsazar Temaj Castanon, a native and citizen of Guatemala,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s decision denying his




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
application for asylum, withholding of removal, and protection under the

Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252. We review for substantial evidence the agency’s factual findings, Zehatye

v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006), and we deny the petition for

review.

      Substantial evidence supports the BIA’s finding that Temaj Castanon failed

to demonstrate that either his family’s past encounters with guerrilla members or

his fear of future harm from general civil strife has a nexus to a protected ground.

See Molina-Estrada v. INS, 293 F.3d 1089, 1094-95 (9th Cir. 2002) (evidence did

not compel finding that Guatemalan guerillas attacked family home and threatened

family on account of imputed political opinion or membership in a particular social

group); Ochave v. INS, 254 F.3d 859, 865 (9th Cir. 2001) (“Asylum generally is

not available to victims of civil strife, unless they are singled out on account of a

protected ground.”). Accordingly, in the absence of a nexus to a protected ground,

Temaj Castanon’s asylum and withholding of removal claims fail. See Ochoa v.

Gonzales, 406 F.3d 1166, 1172 (9th Cir. 2005).

      Substantial evidence also supports the agency’s denial of CAT relief because

Temaj Castanon failed to show it is more likely than not he will be tortured with




                                         2                                       10-70068
the consent or acquiescence of the government if returned to Guatemala. See

Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                     3                                        10-70068